DETAILED ACTION
Status of the Claims 
Claims 1-8 and 10 are under current examination. 
Applicants' arguments and amendments filed 07/18/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 09/16/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims are to a beverage composition comprising a beverage unit comprising at least 1 gram of d-mannose, at least 6 fluid ounces of liquid, wherein the at leat 1 gram of d-mannose is dissolved in the 6 fluid ounces of liquid to create a solution, and a single-serving liquid package, wherein the solution is stored in the liquid package for single use composition, wherein the liquid can include water and wherein further excipients including potassium citrate, potassium bicarbonate, vitamin B6, calcium or magnesium and natural flavoring agents are added. In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    791
    541
    media_image1.png
    Greyscale

The invention recited in the instant claims is drawn to a composition of matter.  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature).  Here, the answer is yes, since the only compositional requirement set forth is that the composition comprises combination of the naturally occurring ingredients of d-mannose and a liquid which can be water, together with naturally occurring excipients (e.g. potassium citrate, potassium bicarbonate, vitamin B6, calcium, magnesium and natural flavoring agents.  The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception. Here, there are no additional elements that integrate the established judicial exception into a practical application of the exception thus the answer is no.  At most, the claims recite a naturally occurring composition, and nothing else which would be considered an “element.”  
Lastly, Step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from merely reciting a composition containing all naturally occurring components. The recitation of single serving package does not amount to significantly more than the judicial exception as it merely functions to house or contain the naturally occurring product. Reciting that the naturally occurring composition is contained in a single serving package does not amount to significantly more than the judicial exception. The composition claimed is directed to a combination of natural ingredients, and thus the claims fail to recite subject matter which is patent eligible, and do not amount to significantly more than the judicial exception. Examiner notes that the 101 can be overcome by providing the composition with an ingredient that is not naturally occurring (i.e. not found in nature). 



New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites an amount of at least one of a citrate and a bicarbonate salt. Here, claim 1 is indefinite because is unclear if claim 1 requires at least one of a citrate salt with at least one of a bicarbonate together in the beverage, or if claim 1 requires a selection between the citrate and bicarbonate salt. It is suggested that Applicants can recite at least one salt selected from the group consisting of a citrate salt and bicarbonate salt if the claim is meant to recite a selection of the alternative. 
Claim 8 recites the limitation "wherein the beverage unit comprises an amount of a citrate salt and the citrate salt comprises potassium citrate".  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites at least one citrate salt. It is therefore unclear if an amount of a citrate salt and the citrate salt comprises potassium citrate refers to the one or more than one citrate salts required by the recitation of at least one citrate in claim 1. Examiner suggests that claim 8 can recite The beverage unit of claim 1, wherein the at least one citrate salt is potassium citrate. 
Claim 10 recites the limitation "wherein the beverage unit comprises an amount of a bicarbonate salt and the bicarbonate salt comprises potassium bicarbonate”. There is insufficient antecedent basis for this limitation in the claim because claim 1 recites at least one bicarbonate salt. It is therefore unclear if an amount of a bicarbonate salt and the bicarbonate salt comprises potassium bicarbonate refers to the one or more than one bicarbonate salts required by the recitation of at least one bicarbonate salt in claim 1. Examiner suggests that claim 10 can recite The beverage unit of claim 8, wherein the at least one bicarbonate salt is potassium bicarbonate, and wherein the beverage unit further comprises (i) an amount of vitamin B6, (ii) an amount of calcium and/or magnesium, and (iii) an amount of a natural flavoring and/or an artificial flavoring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gans (United States Patent Publication 2009/0175843) in view of Hoynak (United States Patent 3,598,609), Raduti (United States Patent Publication 2017/0173058) and Rinaldi et al. (United States Patent Publication 2011/0300266). 
Claim 1 is to a beverage unit, the beverage unit comprising: at least 1 gram of d-mannose; an amount of at least one of a citrate and a bicarbonate salt; and an amount of vitamin C; at least 6 fluid ounces of liquid, wherein the at least 1 gram of d-mannose, the amount of at least one of a citrate salt and a bicarbonate salt and the amount of vitamin C is are dissolved and combined with the 6 fluid ounces of liquid to create a solution; and a single-serving liquid package, wherein the solution is stored in the liquid package for single-use consumption.
Gans teaches liquid beverage compositions having cranberry, d-mannose, and ascorbic acid (also known as vitamin C), see abstract and claims 1-17. The liquid includes water and can be 8 fluid ounces, 16 fluid ounces or more, and Gans teaches that any suitable larger volume of liquid can be used to increase the dilution of the formulation, see paragraph [0054] and claims 1 and 5. Gans teaches that the d-mannose can be 1,000mg which is equivalent to 1 gram, see paragraph [0032] and claims 1-5. Gans suggested that the composition can be single unit dosage forms, including juice beverages or soft drinks, see paragraphs [0029], [0053] and [0071] and claims 1-3. Gans suggests that the composition can be a unit dose including 8 ounces with single serving liquid package such as a soft drink or juice beverage see paragraphs [0029], and [0053]-[0054]. Gans teaches that the composition can include sweetening or flavoring agents including natural flavoring agents, see paragraph [0043].   
It is noted that a unit dose of 8 ounces is suggested as a single serving, however Gans does not expressly teach that the packaging is a single serving. 
However, Hoynak teaches that soft drink packaging can be made for one serving upon the addition of the proper amount of water, see column 1, lines 19-37, 53-62, column 3, lines 70-75, column 4, lines 1-6, and figures 1-3.
It would have been prima facie obvious to provide the beverage composition of Gans as a single serving liquid holding package. 
One of ordinary skill in the art would have been motivated to do so in order to provide the product in a single serving which provides an accurate unit portion and thus saves the consumer time and effort from measuring out servings. 
There would have been a reasonable expectation of success given Gans suggests that the composition can be prepared in a unit dose with soft drink application and both Gans and Hoynak teach soft drink compositions. Furthermore, Gans already suggests single servings with each unit dose being capable of being 8-ounce servings.  
The teachings of the modified Gans are discussed above. The modified Gans teaches that the composition can contain pharmaceutically acceptable acids or bases including sodium hydroxide for the purpose of adjusting the pH of the composition, see paragraph [0051]. 
However, the modified Gans does not expressly teach that the pH adjusting agent can be potassium bicarbonate. 
Raduti teaches aqueous compositions which can be liquid drink products which comprise potassium bicarbonate or sodium hydroxide as a pH increasing agent, see paragraphs [0047], [0051], [0068] and claims 41, and 53-54. Raduti teaches that d-mannose can be present in the composition to treat UTI, see abstract paragraphs [0019]-[0022] and [0081]. 
It would have been prima facie obvious to substitute the sodium hydroxide pH adjusting agent of Gans for potassium bicarbonate. 
One of ordinary skill in the art would have been motivated to do so as the simple substitution of one known pH adjusting agent would have yielded predictable results. There would have been a reasonable expectation of success because Gans teaches the use of pH adjusting agents for beverage compositions. 
The modified Gans does not expressly teach that the beverage composition further contains potassium citrate, vitamin B6, and calcium or magnesium. 
	However, Rinaldi et al. teach aqueous beverage compositions having electrolytes including potassium citrate, magnesium and calcium, see abstract and paragraph [0007]. Such electrolytes impart rehydration in individuals, see paragraph [0005]. Nutrient compounds which are known to those of ordinary skill in the art such as vitamin B6 can be added to the product, see paragraph [0034]. 
It would have been prima facie obvious to incorporate potassium citrate, magnesium and calcium to the beverage product of Gans. 
One of ordinary skill in the art would have been motivated to do so to provide a product with electrolytes that enhance rehydration of individuals. There would have been a reasonable expectation of success because both Gans and Rinaldi teach aqueous beverage compositions.  
It would have been additionally prima facie obvious to provide Gans beverage product with Vitamin B6.  
One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Gans teaches that their beverage composition can include well known excipients, and suggests that the compositions can contain vitamins see paragraphs [0024] and [0047], and Rinaldi teaches that vitamins can provide nutrient value to beverage products. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gans (United States Patent Publication 2009/0175843) in view of Hoynak (United States Patent 3,598,609), Raduti (United States Patent Publication 2017/0173058) and Rinaldi et al. (United States Patent Publication 2011/0300266) as applied to claims 1 and 4-7 above, and further in view of Minatelli et al. (United States Patent Publication 2009/0180999). 
Gans teaches that the composition can have 1,000mg of d-mannose which is equivalent to 1 gram of d-mannose. An amount of 1g meets the limitation of claim 3 having at most 5 grams present as the phrase “at most” implies a range of any amount up to 5mg. 
	However, Gans does not expressly teach adjusting the d-mannose content, including having 2 grams present in the beverage.
Minatelli et al. teach compositions comprising d-mannose for treating urinary tract infections, see abstract. Such compositions can be liquid beverage products, see claims 1-9 and paragraph [0009]. The composition can comprise from 0.5-5g of d-mannose, see paragraphs [0007], [0016], [0019] and claims 1-9. Mannose is taught to prevent UTI-causing bacteria from adhering to the urinary tract and bladder walls, see paragraphs [0003]-[0007].
	It would have been prima facie obvious to provide d-mannose in amounts from 0.5-5g in the beverage product of Gans. 
One of ordinary skill in the art would have been motivated to do so to provide increased adhesion blocking of UTI-causing bacteria as d-mannose prevents bacteria which causes UTI infections form adhering to walls of the urinary tract and bladder.  
There would have been a reasonable expectation of success because both Gans and Minatelli teach treating urinary tract infections with a liquid beverage product containing d-mannose as the active agent. 

Response to Remarks
With regards to the 101 rejection, Applicants argue that the claims are not directed to a natural phenomenon without significantly more in view of the remarks provided for the obviousness rejection below.
Examiner respectfully submits that Applicant’s remarks are considered unpersuasive because the claims do not recite anything else compositionally or structurally which provide an inventive concept that departs from merely reciting a composition containing all naturally occurring components. Since the composition claimed is directed to a combination of natural ingredients, the claims fail to recite subject matter which is patent eligible, and do not amount to significantly more than the judicial exception. Examiner notes that the 101 can be overcome by providing the composition with an ingredient that is not naturally occurring (i.e. not found in nature). 
With regards to the 103 rejection, Applicants argue that the collective teachings of Ryota, Gans, and Raduti desire acidification of urine to inhibit urinary tract infections. Citrate and bicarbonate salts are basic and Raduti is cited by the Office as a pH increasing agent. Applicants argue that there is no disclosure or motivation to combine a basic salt with the composition of Ryota or Gans including cranberry to inhibit urinary tract infections as adding a basic salt would increase the pH and potentially reduce inhibition of urinary tract infections. Raduti does not describe or provide motivation for adding both a pH increasing agent (the citrate or bicarbonate salt) with a pH decreasing agent (ascorbic acid). 
Examiner respectfully submits that Applicant’s remarks are considered unpersuasive because Ryota teaches that the pH of the composition can be adjusted by addition of bases at paragraph [0051]. Such bases include sodium hydroxides and are added to buffer the pH to a desirable range, typically a pH of less than about 7 per paragraph [0051]. Gans already teaches that the composition can contain a vitamin C per paragraph [0033] and basic pH adjusting agents per paragraph [0051]. Applicants argue that there would be no motivation to combine the potassium bicarbonate basic compound with a pH decreasing agent (ascorbic acid), however an ordinary skilled artisan would have been motivated to substitute one basic pH buffering compound for another absent evidence to the contrary because the simple substitution of one known pH adjusting agent would have yielded predictable results. There would have been a reasonable expectation of success because Gans teaches the use of pH adjusting agents for beverage compositions. An ordinary skilled artisan seeking to buffer the pH of Gans drink composition to a desirable range would have had reasonable expectation in success in using basic buffers such as potassium bicarbonate. 

Conclusion
Applicant’s arguments/remarks are considered unpersuasive and the amendments to the claims necessitated new grounds of rejections. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619